Christiancy J.
The bill in this case prays for a divorce on two grounds:
First, that the defendant has become an habitual drunkard; and Second, on the ground of extreme cruelty.
It is conceded that the evidence fails to sustain the charge of cruelty.
The answer partially admits, and the evidence fully establishes, tbe charge of habitual drunkenness. But tbe answer insists, and tbe evidence, we think, shows that bis habits in this respect were substantially tbe same prior to tbe marriage, and that complainant was well aware of this when she married him.
If tbe mere fact of habitual drunkenness without reference to tbe time of its commencement, or tbe complainant’s knowledge of it, be recognized as a sufficient ground for a divorce, we see no reason why she might not have filed her bill on tbe same ground on tbe day of tbe wedding. Nor, if this bill can be sustained, can we see any good reason why we ought not to have sustained it, bad she come directly from tbe wedding into court, and presented her bill, alleging that she bad just married a man knowings him to be an habitual drunkard, and asking tbe court to grant her a divorce, because she bad changed her mind and repented of her folly.
Judging from tbe evidence before us, we are not disposed to deny that tbe welfare of tbe parties might be promoted by a divorce; but we think tbe statute gives us no power to grant it upon tbe facts of this case.
Tbe statute gives tbe power on tbe ground of drunkenness, only when tbe defendant “ shall have become' an habitual drunkard.” To bring a case within tbe fair intention of this statute, we think tbe defendant must have become an *142habitual drunkard after the marriage; unless perhaps, when his habits have been concealed from the complainant’s knowledge until after the marriage, a point upon which we express no opinion, as it is not before us.
The decree of the Circuit Court granting a divorce must be reversed, and the bill dismissed.
The other Justices concurred.